                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

DONALD E. PERRIGO, JR.,                              )
                                                     )
                                 Plaintiff,          )
                                                     )
v.                                                   )   Case No. 19-2536-CM
                                                     )
MIDAMERICA REHABILITATION                            )
HOSPITAL,                                            )
                                                     )
                                 Defendant.          )

                                              ORDER

        Plaintiff, proceeding pro se, brings this personal injury case against defendant.1 He

has moved to proceed with this action in forma pauperis (ECF No. 3) and has requested

appointment of counsel (ECF No. 4). As discussed below, the motion to proceed in forma

pauperis is denied. The court also denies plaintiff’s motion for appointment of counsel.

Plaintiff is ordered to show cause by September 23, 2019, why this case should not be

dismissed for lack of subject-matter jurisdiction.

Motion to Proceed In Forma Pauperis

        Upon filing this action, plaintiff moved to proceed in forma pauperis. Section 1915

of Title 28 of the United States Code allows the court to authorize the commencement of a

civil action “without the prepayment of fees or security therefor, by a person who submits




1
    ECF No. 1.
                                                1
O:\ORDERS\19-2536-CM-3,4.DOCX
an affidavit [asserting] . . . the person is unable to pay such fees or give security therefor.”2

To succeed on a motion to proceed in forma pauperis, the movant must show a financial

inability to pay the required filing fees.3 “One need not be ‘absolutely destitute’ to proceed

[in forma pauperis], but [in forma pauperis] need not be granted where one can pay or give

security for the costs ‘and still be able to provide himself and dependents with the

necessities of life.’”4 “Proceeding in forma pauperis in a civil case ‘is a privilege, not a

rightCfundamental or otherwise.’”5 The decision to grant or deny in-forma-pauperis status

under ' 1915 lies within the “wide discretion” of the trial court.6

          Plaintiff’s affidavit of financial status indicates that his monthly expenses, which

total approximately $3,600, do not exceed his monthly income, which totals approximately

$4,900. Plaintiff’s spouse is employed and earns a net income of approximately $1,600 a

month.7 Plaintiff receives $1,900 monthly in Social Security benefits and $1,425 monthly

in Kansas Public Employees Retirement System (KPERS) benefits.8 He reports owning a




2
    28 U.S.C. ' 1915(a)(1).
3
    United States v Garcia, 164 Fed. App=x 785, 786 n.1 (10th Cir. 2006).
4
 Lewis v. Center Market, 378 F. App=x 780, 785 (10th Cir. 2010) (quoting Adkins v. E.I.
DuPont de Nemours & Co., 335 U.S. 331, 339 (1948)).
5
 Green v. Suthers, No. 99-1447, 208 F.3d 226 (table), 2000 WL 309268, at *2 (10th Cir.
Mar. 27, 2000) (quoting White v. Colo., 157 F.3d 1226, 1233 (10th Cir. 1998)).
6
    Id.
7
    Id.
8
    Id.
                                               2
O:\ORDERS\19-2536-CM-3,4.DOCX
house and three vehicles.9 Based on this information, the undersigned concludes that

plaintiff has sufficient financial resources to pay the court’s filing fees.

          Plaintiff is therefore ordered to pay the filing fees in full by September 23, 2019.

If he fails to pay the fee in full by this deadline, the undersigned will issue a report and

recommendation to the presiding U.S. District Judge, Carlos Murguia, recommending that

the case be dismissed without prejudice for lack of prosecution.

Appointment of Counsel

          In civil actions such as this one, there is no constitutional right to appointed

counsel.10 However, “under 28 U.S.C. ' 1915(e)(1), a district court has discretion to

request counsel to represent an indigent party in a civil case.” 11 The decision to appoint

counsel lies solely in the court’s discretion, which should be based on a determination that

the circumstances are such that a denial of counsel would be fundamentally unfair. 12 “In

determining whether to appoint counsel, the district court should consider a variety of

factors, including the merits of the litigant’s claims, the nature of the factual issues raised

in the claims, the litigant’s ability to present his claims, and the complexity of the legal




9
    Id.
10
  Swafford v. Asture, No. 12-1417-SAC, 2012 WL 5512038, at *1 (D. Kan. Nov. 14, 2012)
(citing Carper v. DeLand, 54 F.3d 613, 616 (10th Cir. 1995) and Durre v. Dempsey, 869
F.2d 543, 547 (10th Cir. 1989)).
11
  Commodity Futures Trading Comm’n v. Brockbank, 316 F. App=x. 707, 712 (10th Cir.
2008) (upholding denial of defendant’s motions for counsel).
12
     Long v. Shillinger, 927 F.2d 525, 527 (10th Cir. 1991).
                                               3
O:\ORDERS\19-2536-CM-3,4.DOCX
issues raised by the claims.”13 The court also considers the efforts made by the litigant to

retain his own counsel.14

           The court does not find it appropriate to appoint counsel for plaintiff. Plaintiff’s

motion lists four attorneys with whom he has attempted to confer, although the court

requires him to confer with at least five attorneys regarding legal representation.15 While

it appears from plaintiff’s motion that he has been somewhat diligent in his efforts to find

an attorney to represent him, other factors weigh against appointing counsel. The factual

and legal issues in this case are not extraordinarily complex. The papers prepared and filed

by plaintiff indicate he is capable of presenting this case without the aid of counsel,

particularly given the liberal standards governing pro se litigants. The court has no doubt

that the district judge assigned to this case will have little trouble discerning the applicable

law. It does not appear that this case presents any atypical or complex legal issues. Finally,

based on the limited factual allegations and claims presented in the complaint, the court is

unable to determine whether plaintiff’s claims are particularly meritorious. In the end, the

court concludes that this is not a case in which justice requires the appointment of counsel.

If plaintiff devotes sufficient efforts to presenting his case, the court is certain that he can




13
     Id.
14
   Lister v. City of Wichita, Kan., 666 F. App’x 709, 713 (10th Cir. 2016) (quoting Castner
v. Colo. Springs Cablevision, 979 F.2d 1417, 1420 (10th Cir. 1992)); Tilmon v. Polo Ralph
Lauren Factory Store, No. 17-2383-JAR, 2017 WL 3503678, at *1 (D. Kan. July 6, 2017).
15
     ECF No. 4.
                                                4
O:\ORDERS\19-2536-CM-3,4.DOCX
do so adequately without the aid of counsel. Plaintiff’s request for appointment of counsel

is therefore denied.

Screening Under 28 U.S.C. ' 1915(e)(2)

         When a party is given leave to proceed in forma pauperis, ' 1915(e)(2) requires the

court to screen the party’s complaint to see if it states a claim upon which the court can

grant relief. The screening procedure set out in ' 1915(e)(2) applies to all litigants,

prisoners and non-prisoners alike.16

         In screening plaintiff’s complaint, the undersigned U.S. Magistrate Judge, James P.

O’Hara, finds it does not clearly establish this court’s subject-matter jurisdiction. The

nature of plaintiff’s claims indicate plaintiff is attempting to proceed in this court under the

diversity jurisdiction granted by 28 U.S.C. § 1332. As applicable here, § 1332 grants the

court jurisdiction in civil actions “between citizens of different states.” Plaintiff alleges he

is a citizen of Kansas and that defendant is a citizen of Kansas,17 though defendant has not

yet been served.18 If defendant is also a citizen of Kansas, the court does not have



16
     ECF No. 1.
17
     See Lister v. Dep=t of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005).
18
  The citizenship of a business entity is determined by its organizational structure. For
example, if the business is a corporation, its citizenship is both the state where it’s
incorporated and the state where its principal place of business is located. 28 U.S.C. §
1332(c)(1); Newsome v. Gallacher, 722 F.3d 1257, 1267 (10th Cir. 2013). And if the
business is an unincorporated association (such as a limited liability company, general
partnership, or limited partnership), its citizenship is determined by the citizenship of each
one of its members. Americold Realty Trust v. Conagra Foods, Inc., 136 S. Ct. 1012, 1014-
15 (2016); Siloam Springs Hotel, LLC v. Century Sur. Co., 781 F.3d 1233, 1234 (10th Cir.
2015); Meyerson v. Showboat Marina Casino P’ship, 312 F.3d 318, 320 (7th Cir. 2002).
                                                5
O:\ORDERS\19-2536-CM-3,4.DOCX
jurisdiction to hear this case. Plaintiff also checks the box asserting jurisdiction under 28

U.S.C. § 1343, indicating that there is a civil-rights violation that grants this court

jurisdiction.19 But other than checking that box, plaintiff makes no mention of civil rights

in his complaint. Without alleging facts linking the events in plaintiff’s claim to a protected

civil right, plaintiff has not raised a right to relief above the speculative level.

         Therefore, by September 23, 2019, plaintiff must show cause in writing to the

presiding U.S. District Judge, Carlos Murguia, why this case should not be dismissed for

lack of subject-matter jurisdiction.      If plaintiff does not make a timely showing of

jurisdiction, the undersigned recommends the case be dismissed. Upon dismissal from

federal court, plaintiff could still re-file the case in Kansas state court.

         Plaintiff is hereby informed that, within 14 days after he is served with a copy of

this order, he may, pursuant to Fed. R. Civ. P. 72 and D. Kan. Rule 72.1.4(a), file written

objections to this order by filing a motion requesting that the presiding U.S. district judge

review this order. A party must file any objections within the 14-day period if the party

wants to have appellate review of this order.

         IT IS SO ORDERED.

         September 9, 2019, at Kansas City, Kansas.

                                              s/ James P. O=Hara
                                             James P. O=Hara
                                             U. S. Magistrate Judge




19
     ECF No. 1.
                                                6
O:\ORDERS\19-2536-CM-3,4.DOCX
